UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

EVERTH ORLANDO RODAS-ARIAS,
Petitioner,

V. SA-20-CA-98-XR (HJB)
MICHAEL PITTS in his Official Capacity as
Director of the San Antonio Field Office of
Immigration and Customs Enforcement,
CHAD WOLD in his Official Capacity as
Acting Secretary for the Department of
Homeland Security, MATTHEW ALBENCE
in his Official Capacity as Acting Director of
Immigration and Customs Enforcement,
WILLIAM BARR in his Official Capacity as
Attorney General of the United States, and
RAY CASTRO in his Official Capacity as
Warden of the South Texas Detention Facility,

WM WW WM Wn UM WW) Wh) 0) 6) 6 0) 6m on a) a an ca)

Respondents.

ORDER SETTING
HEARING

Before the Court is Petitioner’s Ex Parte Motion to Expedite Proceedings. (Docket
Entry 2) It is hereby ORDERED that Petitioner’s motion is set for hearing on February 7,
2020, at 10:30 A.M. in Courtroom C on the 4" Floor of the John H. Wood, Jr., United States
Courthouse, 655 E. César Chavez Boulevard, San Antonio, Texas, 78206. 1

The incarcerated Petitioner is represented by counsel and it is not necessary that he be

brought to this hearing. vA /) PA_
SIGNED on January 30, 2020. ”D

Henry J. Bémporad -
United States Magistrate Judge

 

1 Although Petitioner seeks ex parte relief, the Court declines to consider the motion on an ex
parte basis.
